Title: From John Quincy Adams to Abigail Smith Adams, 24 April 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 17.
St: Petersburg 12/24 April 1811.

The Russian People pass their lives in a continual and alternate succession of feasting and fasting. Every individual whether of high or low degree celebrates two days in every year; one for his birth and the other for his baptism, which is called his name day, and is kept on the day marked in the Calendar, as devoted to the Saint of the same name; for it is a religious principle that every body must be named after some Saint, and a rule of the Greek Church never to give more than one Christian name to the same person—The days of public solemnity are all of a religious character, and all annually return—The ecclesiastical year commences at Christmas, which is celebrated the 25th: of December—From this day the people are allowed to eat flesh untill eight weeks before Easter; that is for a time of varying duration, Easter being in the Greek as well as in the Latin Church a moveable feast—It is the Sunday following the full moon which happens on or next after the twenty-first day of March—Christmas day and two or three after it are Holidays during which the People amuse themselves with various sports, and drive in procession sleighs, round a Corner of the Winter Palace in this City—For a week before Christmas there is a market of frozen meat brought from distant parts of the Empire, and from which the lower classes of People in St: Petersburg stock themselves with their whole Winter’s provision of fresh meat—The bullocks, sheep and Swine are all brought in sledges and without being cut up into quarters—Most of the Marketmen think it a good piece of wit, or at least an expedient to attract notice to set them upon their legs, and it is a curious show for a stranger to walk through a succession of fleeced and embowelled flocks and herds, and droves, amounting to many thousands.
The Russian Calendars all inform the people how long they may eat meat—Thus in the almanacs of the present year it is announced that meat may be eaten 6 weeks and one day—That is from and including Christmas day to the 5th: of February—Then began what they call the Butter-week; that is a sort of ambiguous week, half fast and half feast, during which they must renounce flesh, but may eat fish, and butter, (from which it has its name) and when the Christmas sports, the races and Ice hills upon the river, and the processions of sleighs before the Imperial Palace are resumed with double ardour—The Butter-week is extended to the Sunday which succeeds it, and from that day follow seven weeks of rigorous lent, called by the Greek Church the great lent, during which according to the severity of the Church rules they should eat absolutely nothing but bread and salt.—Something of this rigour is however abated in practice in the interval between the first and last day of these seven weeks, and among the highest class of the nobility there are persons not extremely scrupulous about observing the fast at-all.—This laxity however affects their reputation in the popular opinion, and there are few even of the highest ranks, but choose to be thought regular in their practice—The Imperial family are punctilious in setting the example—During the last year’s lent the Empress-Mother, and her unmarried daughter the Grand-Duchess Ann, paid a visit to the Grand-Duchess Catherine, a Sister of the Emperor’s, who is married to a Prince of Oldenburg, and usually resides at Twer, a City between this place and Moscow—On their way they pass’d through the City of Novogorod the antient metropolis of Russia—They were received and entertained by the magistrates of that place, in the most distinguished manner. That is to say, the magistrates met them at the gates of the City, accompanied them to Church where they attended the divine service, and afterwards presented them—bread and salt.—All which was publicly announced in the official Court Gazette—During the whole seven weeks of Lent, all the Theatres are closed—The only species of public amusements, that are allowed, are Concerts and Oratorio’s—No entertainments are given, and the families which profess to be scrupulous in their duties neither pay nor receive visits—There are religious solemnities three or four times a week throughout Lent, and in the last or Passion-week every day—On the Thursday of Passion-week, the Metropolitan of St: Petersburg the highest ecclesiastical parsonage of the Empire washes the feet of twelve poor persons, in commemoration of the same act, performed by our Saviour to his Apostles the day before his crucifixion.—The next day, that is on Good-Friday, there are in the Churches religious ceremonies specially allusive to the crucifixion, and a regular funeral procession to a place within each church where a scenical representation of the holy sepulchre is exhibited, and remains, lighted with lamps untill Easter day—I saw this scene on the last Good-Friday, at the Roman Catholic Church in this City—It was in a chapel adjoining the great altar. In the middle of the Chapel was a transparent tomb within which was the image of a corpse, large as a man’s body. In the background was a view of Calvary with three Crucifixes standing and at a distance the temple of Jerusalem—At the foot of the tomb were the figures of two women, the Virgin Mary in the attitude of fainting, and Mary Magdalen: at the head were the images of two Angels, one of them bearing a canvass unrolled with the head of John the Baptist painted on it and in front of each end of the tomb, at a small distance from the figure of a soldier in the antient Roman armour to represent the guard mentioned in the gospels.—This and similar exhibitions in all the Greek Churches are preparatory to the solemnities of Easter which celebrate the Resurrection of Jesus Christ, and which are the most remarkable of all—They begin precisely at Midnight by a religious ceremony which lasts between three and four hours—The signal for their Commencement in all the Churches of this City, is a Cannon fired from the fortress.—I attended this year the celebration at the chapel in the Imperial Palace, where the foreign Ministers are not on this occasion invited, but where they are admitted and have a good stand secured to them as Spectators, if any of them chuse to be present—I say a good stand, because it is one of the peculiarities of the Greek Church, that all their religious acts are performed standing—The only exceptions are occasional kneeling, and prostrations; but no person is ever allowed to sit—there is neither chair nor bench, nor seat of any kind in the Church. Between eleven and twelve at Night of Saturday, the day preceding Easter, I went to the Palace in full dress as to Court, and just before the Ceremony began was introduced into the Chapel, and placed at a station the most advantageous for witnessing all that was to take place.—Precisely at Midnight the Cannon sounded from the fortress, and the Emperor entered the Chapel. He was accompanied by his Mother, and followed by two of his brothers, one Sister, and all his Court.—He took his stand within the Chancel on the right hand; and his Mother stood at his left—The princes and princess stood without the Chancel surrounded by the crowd of Ministers, Generals and Courtiers which filled the Chapel—Eight or ten officiating Priests stood in a line before the Sanctuary, the doors of which on this occasion alone are open—and a Quire of Male singers was stationed behind a railing on either side of them—The singers are partly men grown and partly children; but the Greek Church allows no instrumental music, and no female voices.—Some of the attendants in waiting, presented immediately to the Emperor and Empress Mother, and then to every other person in the chapel a small lighted wax taper, which every person took and held in hand during a part of the Ceremony—Then the Quire of Singers commenced chanting a hymn, and marched out in procession, followed by the Priests, and the Emperor and Imperial family, walking two by two, and every one with the lighted taper in the hand—They went out of the Chapel, and performed three times the round of three or four halls adjoining the Chapel, into which they then returned in the same order & resumed their respective Stations—At the ordinary Churches this procession marches out into the Church-yard, or Street, and thrice round the building itself. It was followed at the Chapel by what I believe was a Mass; for my total ignorance of the language in which the solemnities are performed prevents me from understanding any thing that is said or sung—At the close of it however, seven of the Priests ranged themselves in a line, each of them having a holy relic in his hand—The Emperor went up and kiss’d the relics and afterwards embraced the Priests themselves—The Empress mother and the other members of the Imperial family followed in succession and went through the same process, excepting that the Priests instead of being embraced by the Ladies, kiss’d their hands.—This however is a recent innovation, as the antient rule was that the women as well as the men should always on this occasion salute one another with a holy kiss.—And the ceremony being considered as emblematical of the primitive equality of all Christian believers, and of the purity of Christian innocence, I find many persons here and of various ranks in Society who are by no means edified at the substitution of hand-kissing, for the good old smack upon the cheek and lips, which they boast of as having always been given at Easter, by the Empress Elizabeth, with indiscriminating favour, alike to men and women. The kissing is not confined to the Priest-hood—Every individual in the chapel (not including strangers) was understood to have the privilege of going up and embracing the Emperor, and so many of them exercised it, that for a full hour he was employed in bestowing this mark of kindness upon everyone who chose to approach him—At the same time in every part of the chapel each individual was exchanging embraces with all the others around him, and in the course of the hour, I was witness to a multitude of kisses which it seemed to me would have satiated the greediness of Joannes Secundus—After this operation was over a new religious ceremony began, the most remarkable part of which was the reading of the four gospels—There are four of the Priests, standing at desks, each one with his face towards one of the Cardinal points, who read in alternate succession, and by three verses at a time, a chapter from each of the four gospels, beginning with the first Chapter of St John—This is meant to commemorate, and mark the fulfillment of the Saviour’s injunction to his disciples to preach the gospel to all the Nations of the Earth—It concluded by the Principal Priest’s taking the Communion; but without administering it to any other person. We came home between three and four in the Morning.—This was the mere introduction to the Easter Holidays—I shall give you an account of them in another letter—The time draws near when I hope to have opportunities of writing to you directly—The lock of ice upon the Neva river was last-night broken open.—We are all Well.
A.